Title: To John Adams from Thomas Welsh, 6 May 1794
From: Welsh, Thomas
To: Adams, John



Dear Sir
Boston May 6th 1794.

Your Favor of the 7th Ulto: stands ’till this Moment unacklowdged.
I did not like the Method of electioneering which you so justly deem improper; but it seemed in sum Sort justifiable at the Moment to counteract the effects of the Promoters of it. but I hope it will not in future be persued. Mr Adams, the Secretary informed me last Eveng, will probably be chosen by three fifths of the Voters. the Returns being nearly compleated excepting those from the County of Berkshire which have not been received. there will be no choice of Lieut Governor Mr Gill Mr Gerry Gorham and I think Phillips will be the Candidates.
The Humane Society has been called upon at different Times during the Session of Congress both by individuals and in the public Papers to promote by their Recommendation the obtainment of a Contribution for the Relief of the American Prisoners in Algiers this the Trustee’s thought might have a Tendency to interfere with the Views of Congress and therefore declined encourageing. last Evening at the Monthly Meeting of the Trustees the Subject was again brought up and a Proposal made for the Trustees to petition the General Court or the Executive of the State to issue a Brief to procure a Contribution for the Relief of the Prisoners from Captivity or if the Sum collected was not sufficient for the Purpose to render their Situation more comfortable. but this proposal was waved and a Committee appointed to consider the Propriety of such an Application
The Comee. consisted of Mr Russell Jna Mason Senr Mr Balch Dr Howard and myself. Mr Balch observed that He had a Cousin a Prisoner and he had consulted you upon this Subject and that your Advice was not to do anything at present as the Subject was before Congress. The other Gentlemen of the Comee: therefore desired me to write you and to take your sense upon the Propriety of the Application, or in other words whether such a Measure will in any Way injure the Arrangements of Congress there will be sufficient Time for your Reply as the Committee have ’till the first Monday in June to prepare a Report.
I was at Quincy last Saturday I saw Mrs Hall your aged Mother and I fear she will not tarry with us through the Summer I saw her when she was taken in Feby I then thought she might reconst. but it appears to me that her Lungs are materially affected and that her Complaints are hectic. her understanding remains uninjured by the Malady.
I am Sr with much Respect Your Friend &c

Thomas Welsh